Case 8:20-cv-00717-DOC-JDE Document 16 Filed 06/19/20 Page iof1i Page ID #:86

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No: SA CV 20-00717-DOC (JDE) Date: June 19, 2020

Title: Robert Sipos v. FCA US LLC, et al.

 

 

PRESENT:
THE HONORABLE DAVID O. CARTER, JUDGE
Kelly Davis Not Present
Courtroom Clerk Court Reporter
ATTORNEYS PRESENT FOR ATTORNEYS PRESENT FOR
PLAINTIFF: DEFENDANT:
None Present None Present

 

PROCEEDINGS (IN CHAMBERS): ORDER DISMISSING CIVIL
CASE

The Court, having been notified by counsel for the parties that this action
has been settled re Notice of Settlement [14], hereby orders this action
DISMISSED without prejudice. The Court hereby orders all proceedings in the
case VACATED and taken off calendar. The Court retains jurisdiction for ninety

(90) days to vacate this order and reopen the action upon showing of good cause
that the settlement has not been consummated.

The Clerk shall serve this minute order on the parties.

MINUTES FORM 11
CIVIL-GEN Initials of Deputy Clerk: KD
